NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GUILLERMO CRUZ TRUJILLO, AKA                    No. 19-17432
Guillermo Trujillo Cruz,
                                                D.C. No. 1:19-cv-01024-LJO-JDP
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

S. SAVOIE, Correctional Officer,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence J. O’Neill, District Judge, Presiding

                            Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      California state prisoner Guillermo Cruz Trujillo appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to pay

the filing fee after denying Trujillo’s motion to proceed in forma pauperis (“IFP”).

We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s interpretation and application of 28 U.S.C. § 1915(g). Andrews v.

Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007). We reverse and remand.

      The district court determined that the Prisoner Litigation Reform Act’s

“three strikes” provision barred Trujillo from proceeding IFP because Trujillo did

not plausibly allege that he was “under imminent danger of serious physical

injury” at the time he lodged the complaint. 28 U.S.C. § 1915(g). However, a

review of the record demonstrates that Trujillo plausibly alleged that he faced

imminent danger of serious physical injury from other inmates due to defendant

Savoie’s allegedly falsified report of Trujillo’s sexual misconduct. See Williams v.

Paramo, 775 F.3d 1182, 1190 (9th Cir. 2015) (court should liberally construe a

prisoner’s “facial allegations” and determine if the complaint “makes a plausible

allegation” of imminent danger); see also Andrews, 493 F.3d at 1055 (discussing

the imminent danger exception to 28 U.S.C. § 1915(g)).

      REVERSED and REMANDED.




                                         2                                    19-17432